DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to a tissue cutting system, classified in A61B17/32.
II. Claims 16-19, drawn to a method for cutting tissue, classified in A61B17/32002.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process.  For instance, the apparatus as claimed could be used to cut tissue without any manually actuated longitudinal movement of the cutting implement.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

 Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Marcus Smetka on September 30th 2020 a provisional election was made without traverse to prosecute Invention I, claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are (except where noted otherwise): “power source” (e.g. claim 1, line 6); “cutting implement advancement retraction assembly” (e.g. claim 1, lines 7-8; except claim 6); “first control member” (e.g. claim 1, line 9; except claim 12); “second control member” (e.g. claim 1, line 13); “coupling feature” (e.g. claim 5, line 2); “mounting assembly” (claim 13, line 1); .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 15 is objected to because of the following informalities.  Appropriate correction is required.
In line 3 of claim 15, “a notch spaced positioned proximal…” should be reworded to more clearly convey that the notch is spaced or positioned proximal to the face plate.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fabro et al. (US 2013/00223882).
Regarding claim 1, a system for cutting tissue capable of operating in a power-assisted cutting mode and a manual cutting mode (¶[0040]), said system comprising: a cutting unit (Figure 5A) including an outer tube (404) and a cutting implement (503/504) that is slidably disposed within the outer tube, said outer tube and said cutting implement each having a distal end and a proximal end; a power source configured to oscillate said cutting implement (¶[0034] -  a power source would be required to operate a motor in either direction; alternatively, as claimed, the motor 512 can be considered as a power source); a cutting implement advancement and retraction assembly (514/505) configured to engage said cutting implement to move the cutting element longitudinally (¶[0039], [0040]); a first control member (410) coupled to said cutting implement advancement and retraction assembly to cause said cutting implement to move longitudinally so that said distal end of said cutting implement is extended towards and retracted away from said distal end of said outer tube (¶[0039], [0040]); and a second control member coupled to said power source to selectively actuate said power source to cause oscillation of said cutting implement (¶[0034] - “separate motor control interface”).
Regarding claim 2, the cutting implement comprises a cutting tube (508), said cutting tube defining a fluid communication path to draw excised tissue through said cutting tube. 
Regarding claim 3, the system further comprises a handpiece (406), said handpiece comprising a barrel (at “406” - Figure 4C) and a grip (portion of 406 below trigger 410). 
Regarding claim 4, said power source is disposed in said grip (as in Figure 11C). 
Regarding claim 5, the system further comprises a spindle (510) at least partially disposed in said barrel, said spindle defining a lumen (must have a lumen for the bearing 505 to couple to the driveshaft) and comprising a coupling feature (505 or the shape of the lumen matches - which matches and accommodates the shape of 518 - as is the case for Applicant’s coupling feature) configured to engage said proximal end of said cutting implement (¶[0040]). 
Regarding claim 6, said cutting implement advancement and retraction assembly further comprises a collar (514 or 505; Figure 5B) that is slidably disposed over said spindle and located adjacent to said cutting implement; and wherein displacement of said collar results in said collar abutting said cutting implement and displacing said cutting implement relative to said spindle (¶[0040]). 
Regarding claim 12, the first control member comprises a trigger (410) that is moveably mounted to said handpiece, said trigger is manually actuated by the user to set the position of the cutting implement (¶[0040]). 
Regarding claim 15, said outer tube further comprises: a face plate (602; Figure 6C) at said distal end of said outer tube; a notch (509) spaced positioned proximal to said face plate, said notch having a distal end and a proximal end; wherein said distal end of said notch defines a lip (517) that extends proximally from said face plate (Figure 6C); and wherein said cutting unit is configured such that the tissue being cut is sheared between said lip and said distal end of said cutting implement as said cutting implement is moved longitudinally within the outer tube (capable if 504 is not rotated and used to pinch off tissue between its distal end and the lip). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fabro et al. (US 2013/00223882) in view of Riedel et al. (US 2003/0163134).
Regarding claims 11 and 14, Fabro et al. fail to disclose that a distal portion of the lumen comprises a non-circular cross section that defines the coupling feature or that the hub (518) has a non-circular shape as claimed.
Riedel et al. disclose a tissue removal device (Abstract) where a spindle (146) is provided with bore having a non-circular cross-section (Figure 6D) in order to provide improved rotational force transfer to a correspondingly shaped drive shaft (paragraphs 0104-0106).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the spindle bore and hub of Fabro et al. with the non-circular cross-sectional shape of Riedel et al. in order to improve the rotational force transferred to the cutting implement.
Regarding claim 13, Fabro et al. fail to disclose a mounting assembly as claimed.  Fabro et al. are silent as to how the outer tube and handpiece are secured motivating one skilled in the art to find a suitable prior art mechanism for this purpose.
Riedel et al. disclose a lock ring or mounting assembly (1854) rotatably mounted to a body for securing a tube assembly of cutting implement to the body (Figure 17B; paragraph 0133).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adapted the lock ring of Riedel et al. for securing the outer tube of Fabro et al. to the handpiece as a suitable prior art means of attachment for these sturcutures.

Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Simpson et al. (US 2012/0253186) disclose (Figure 13A) a similar spindle (801) and eccentric (805) for causing oscillation of a cutting implement.  However, they are not disposed in a barrel of a handpiece.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eric Rosen at (571) 270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS MCEVOY/Primary Examiner, Art Unit 3771